In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00200-CV


                   IN THE INTEREST OF A.L. AND D.L., CHILDREN

                           On Appeal from the 100th District Court
                                    Carson County, Texas
                  Trial Court No. 12073, Honorable Stuart Messer, Presiding

                                       July 15, 2019

                             MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       Appellant V.G. appeals the termination of her parental rights to A.L. and D.L.

Appellant filed a notice of appeal without paying the requisite filing fee. By letter dated

June 25, 2019, this Court notified appellant that the filing fee was overdue and directed

her to either pay the filing fee, amend her notice of appeal to indicate that she is presumed

indigent, or file a Statement of Inability to Afford Payment of Court Costs by July 8. TEX.

R. APP. P. 25.1(d)(8), 20.1. Failure to do so, we admonished, would result in dismissal of

the appeal. TEX. R. APP. P. 42.3(c). To date, appellant has not paid the filing fee,

amended her notice of appeal, communicated to the Clerk of this Court that she is

presumed indigent, or sought leave to proceed without the payment of court costs.
      Accordingly, we dismiss the appeal because appellant failed to comply with a

requirement of the appellate rules and an order of this Court. TEX. R. APP. P. 42.3(c).



                                                       Per Curiam




                                            2